Case 7:19-cv-07326-VB Document 32 Filed 09/11/20 Page 1 of 1

 

 
  

 

     

 

 

 

 

 

 

. fa \case 7:19-cv-07326-VB Document 31 Filed 09/10/20 Page 1of1
rn ri Plaintiff's deadline to file either a motion for summary judgment or a letter informing
“ ‘ the Court that the parties have resolved the case is extended to 1/4/2021. If plaintiff
7 files a motion for summary judgment on or before 1/4/2021, defendant's opposition to
rd ' plaintiffs motion will be due 2/3/2021, and plaintiff's reply, if any, will be due
r) | 2/17/2021.
via Et m |e «acer j ; ; oat ‘i
a a ° | : | Plaintiff is once again reminded of its obligation to serve any filings on defendant.
C3 emt C. t ,
( me Bet ce Bi ot
0 5 Q C5 ied ii Chambers will send a copy of this Order to defendant by mail to the address on the
a 5 4 ca i docket and by email to the email address defendant has provided the Court.
ABA Ai
(R ae The Clerk is instructed to terminate the motion. (Doc. #31).
1. : .
- § Via ECF: SO ORDERED:
* 8 United States District Judge Vi
WS mo United States District Court fa Pp /
_j 300 Quarropas Street aa 4 ( f_ V0
3 & White Plains, NY 10601 Vincent L. Briccetti, U.S.D.J. 9/11/2020
53 |
> Re: Ditech Financial LLC vs. Larry C Pirozzi
Gms
fo}

  
 

© Civil Action #:.  19-cv-7326

3

Chamber

Dear District Judge Briccetti:

This Law Firm represents the Plaintiff, which is the holder of a Note owned or securitized by the
Federal National Mortgage Association (“FNMA”). Please accept this Status Report.

As stated in the Status Report filed July 29, 2020 (See Document #29), due to the COVID-19
pandemic, on March 18, 2020, the Federal Housing Finance Agency announced that FNMA was
suspending the continuation of all its single-family mortgage foreclosures for sixty days through May
17, 2020. On May 14, 2020, FHFA extended the foreclosure moratorium through June 30, 2020. On
June 17, 2020, the FHFA further extended the moratorium on foreclosures through August 31, 2020. On
August 27, 2020, the FHFA further extended the moratorium on foreclosures through December 31,
2020, Due to the FHFA foreclosure moratorium, the Plaintiff cannot resume prosecution of this action
by making a motion until after the moratorium terminates. ,

With respect to the status of settlement negotiations, the Plaintiff determined the Defendant is
eligible for a deed in lieu of foreclosure settlement arrangement and sent the Defendant the approval
paperwork via electronic mail on August 14, 2020 at 9:51 am, August 21 2020 at 9:11 am, August 25,
2020 at 9:25 am, and August 28, 2020 at 10:34 am. The 38 pages of paperwork include the: (1) Deed in
Lieu of Foreclosure, according to which the Defendant would convey all right, title, and interest in the
subject real property to the Plaintiff; (2) New York State Department of Taxation and Finance RP 5217
Real Property Transfer Report; (3) New York State Department of Taxation and Finance Combined Real
Estate Transfer Tax Return, Credit Line Mortgage Certificate, and Certification of Exemption from the
Payment of Estimated Personal Income Tax; (4) Personal Property Release, according to which the
Plaintiff may dispose of any personal property remaining in the property after the Defendant vacates it;
(5) Internal Revenue Service W-9 Form and; (6) Satisfaction of Mortgage. The Plaintiff is awaiting
receipt of the executed documents.

Thank you for your consideration and time.

Respectfully,

/SJV/
Stephen J. Vargas, Esq.
